            Case 1:16-cr-00389-AKH Document 98 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

       v.                                             16-CR-389 (AKH)

JONA RECHNITZ,

                  Defendant.



  NOTICE OF MOTION BY COOLEY LLP BE RELIEVED AS COUNSEL TO JONA
   RECHNITZ AND TO SEAL CERTAIN PAPERS IN SUPPORT OF THE MOTION

       PLEASE TAKE NOTICE that, pursuant to Local Rule 1.4, upon the accompanying

declaration of Nicholas Flath and the memorandum of law in support, Cooley LLP will move this

Court before the Honorable Alvin K. Hellerstein, at the United States District Courthouse,

Southern District of New York, 500 Pearl Street, New York NY 10007, for an order (a) relieving

Cooley LLP as counsel for defendant Jona Rechnitz, and (b) sealing certain exhibits to the

declaration of Alan Levine, Esq., in support.

Dated: New York, New York                       Respectfully submitted,
       August 24, 2020
                                                COOLEY LLP

                                                By:      /s Alan Levine
                                                      Alan Levine
                                                      Nicholas Flath
                                                         55 Hudson Yards
                                                         New York, NY 10001-2157
                                                         (212) 479-6000

TO:    Jona Rechnitz
       9533 Sawyer Street
       Los Angeles, CA 90035

       Assistant US Attorney Martin Bell (via ECF)

       Christopher J. Gunther, Esq. (via ECF)
          Case 1:16-cr-00389-AKH Document 98 Filed 08/24/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE


       I hereby certify that this document, filed through ECF system will be sent electronically to

the registered participants as identified on the Notice of Electronic Filing and that paper copies

will be sent to those indicated as non-registered participants on the above date.


                                      COOLEY LLP

                                      By:     //s//Nicholas A. Flath
                                              NICHOLAS A. FLATH
                                              55 Hudson Yards
                                              New York, New York 10001
                                              (212) 479-6511
                                              nflath@cooley.com
